Citation Nr: 1501923	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  13-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as interstitial lung disease, due to asbestos exposure.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from November 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board previously remanded the matter in February 2014.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a live videoconference before a member of the Board.  See January 2013 Substantive Appeal.  A hearing was scheduled for July 2014; however, a note in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran obtained the assistance of a new representative and needed to reschedule the hearing to give the representative time to review his claims file.  A September 2014 note in the Veteran's VBMS claims file indicates that a hearing has not yet been rescheduled.

Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a live videoconference hearing before the Board at his local RO, provide both him and his representative notice of the scheduled hearing date as required under 38 C F R § 20.704(b) 2014 , and then associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the request or fails to report for the hearing, the case should be returned directly to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

